             Case 5:20-cv-01454 Document 1 Filed 12/22/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

MISSION PHARMACAL COMPANY,                       §
                                                 §
               Plaintiff,                        §
v.                                               §             Civil Action No. ______________
                                                 §
MOLECULAR BIOLOGICALS, INC.,                     §
                                                 §
               Defendant.                        §

                                   NOTICE OF REMOVAL

       Defendant Molecular Biologicals, Inc., (“Defendant”) through its counsel, respectfully

removes this action pursuant to 28 U.S.C. §§1332, 1441, and 1446 from the 73rd Judicial District

Court, Bexar County, Texas to the U.S. District Court for the Western District of Texas, San

Antonio Division. The grounds for removal are as follows:

                                  PROCEDURAL BACKGROUND

       1.      On November 10, 2020, Plaintiff Mission Pharmacal Company (“Plaintiff”) filed

its Original Petition (the “Petition”) in the district courts of Bexar County, Texas. The matter was

assigned Cause Number 2020CI21910 in the 73rd Judicial District.

       2.      Plaintiff asserts a single cause of action for breach of contract against Defendant,

alleging that Defendant failed to pay for third-party logistics services provided pursuant to a

Master Services Agreement.

       3.      On November 23, 2020, Plaintiff served Defendant with the Petition.

       4.      On December 11, 2020, Defendant answered the Petition and set forth its general

denial of the allegations and affirmative defenses. Defendant reserves the right to assert any

defense available under the Federal Rules of Civil Procedure, including Rule 12.
             Case 5:20-cv-01454 Document 1 Filed 12/22/20 Page 2 of 4




                                     FEDERAL JURISDICTION

       5.      Plaintiff is a corporation organized under the laws of Texas, with its principal place

of business located in Bexar County, Texas.

       6.      As Plaintiff acknowledges in its Petition, Defendant “is a foreign corporation

organized under the laws of the State of Delaware.” Defendant’s related Texas entity and

predecessor is now defunct, as it was “converted into Molecular Biologicals, LLC, a Delaware

limited liability company,” and then was subsequently “converted from a Delaware limited

liability company to the Delaware corporation” named in the Petition. Defendant’s principal place

of business is located at 3420 Keswick Road, Keswick, Virginia 22947.

       7.      Plaintiff seeks damages calculated as “the principal amount of $2,439,264.00, plus

late charges, the maximum prejudgment and post-judgment interest as may be allowed by law or

contractually agreed,” attorneys’ fees and costs. Plaintiff pleaded damages in excess of $75,000,

exclusive of interest and costs.

       8.      Because the parties are citizens of Texas and Delaware respectively and because

there is a sufficient amount in controversy, this Court has jurisdiction pursuant to 28 U.S.C. §1332.

       9.      The above-described civil action is therefore one that may be removed pursuant to

28 U.S.C. §§1332, 1441, and 1446 and is hereby removed.

                                        TIMELY REMOVAL

       10.     Defendant is the sole defendant named in the Petition. This Notice of Removal is

being filed within 30 days of Plaintiff’s November 23, 2020 service of its Petition on Defendant.

Removal is therefore timely pursuant to 28 U.S.C. §1446(b)(2).

                PROPER VENUE AND COMPLIANCE WITH REMOVAL PROCEDURE

       11.     Venue of this removed action is proper in this Court as the district and division

embracing the place where the state action is pending, Bexar County. Texas. 28 U.S.C. §1441(a).


                                                -2-
             Case 5:20-cv-01454 Document 1 Filed 12/22/20 Page 3 of 4




       12.     Pursuant to 28 U.S.C. §1446(d), Defendant will give Plaintiff notice of the filing of

this Notice of Removal by promptly filing a copy of this Notice of Removal with the clerk of the

District Court of the 73rd Judicial District, Bexar County, Texas where the action is currently

pending.

       13.     Copies of all process, pleadings, and orders served on Defendant in the state court

action are being filed with this Notice of Removal, as required by 28 U.S.C. §1446(a), as Exhibit

A.

                                   CONCLUSION AND PRAYER

       For these reasons, Defendant respectfully requests that this action proceed in this Court

upon removal and the Court grant Defendant all other relief to which it is entitled.


Dated: December 22, 2020                      Respectfully submitted,


                                              James E. Zucker
                                              State Bar No. 24060876
                                              jzucker@yettercoleman.com
                                              YETTER COLEMAN LLP
                                              811 Main Street, Suite 4100
                                              Houston, Texas 77002
                                              (713) 632-8000

                                              Attorney for Defendant
                                              Molecular Biologicals, Inc.




                                               -3-
             Case 5:20-cv-01454 Document 1 Filed 12/22/20 Page 4 of 4




                                     Certificate of Service

       I hereby certify that on this 22nd day of December 2020, the foregoing was served by email
and/or by electronic filing service on the following counsel of record:

Andres S. Medrano
Foley & Lardner LLP
3000 One American Center
600 Congress Avenue
Austin, Texas 78701-3056



                                                /s/ James E. Zucker
                                                James E. Zucker




                                              -4-
